                   Case 14-41341-lkg          Doc 126       Filed 02/12/19       Page 1 of 8




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF ILLINOIS
                                   BENTON DIVISION

       In re: CHILDERS, TOD A                                            §   Case No. 14-41341-LKG-GKL
              CHILDERS, LINDSEY L                                        §
                                                                         §
   Debtor(s)                                                             §

                        NOTICE OF TRUSTEE'S FINAL REPORT AND
                          APPLICATIONS FOR COMPENSATION
                           AND DEADLINE TO OBJECT (NFR)

            Pursuant to Fed. R. Bankr. P.2002(a)(6) and 2002(f)(8), please take notice that
       Dana S Frazier, Trustee                    , trustee of the above styled estate, has filed a
       Final Report and the trustee and the trustee's professionals have filed final fee applications,
       which are summarized in the attached Summary of Trustee's Final Report and Applications
       for Compensation.

             The complete Final Report and all applications for compensation are available for
       inspection at the Office of the Clerk, at the following address:
             301 W. Main Street
             Benton, IL 62812

             Any person wishing to object to any fee application that has not already been approved or
       to the Final Report, must file a written objection within 21 days from the mailing of this notice,
       serve a copy of the objections upon the trustee, any party whose application is being challenged
       and the United States Trustee. A hearing on the fee applications and any objection to the Final
       Report will be held at 09:00am on 04/15/2019 in Courtroom 1, United States Courthouse,
       301 W. Main Street
       Benton, IL 62812.
       If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
       dividends pursuant to FRBP 3009 without further order of the Court.




UST Form 101-7-NFR (10/1/2010)
                  Case 14-41341-lkg   Doc 126   Filed 02/12/19   Page 2 of 8




      Date Mailed: 02/12/2019          By: /s/Dana S Frazier
                                                                 Trustee
       Dana S Frazier, Trustee
       P.O. Box 159
       Murphysboro, IL 62966
       (618) 687-5707




UST Form 101-7-NFR (10/1/2010)
                             Case 14-41341-lkg                  Doc 126       Filed 02/12/19           Page 3 of 8

                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF ILLINOIS
                                              BENTON DIVISION

              In re: CHILDERS, TOD A                                                         §       Case No. 14-41341-LKG-GKL
                     CHILDERS, LINDSEY L                                                     §
                                                                                             §
         Debtor(s)                                                                           §

                                   SUMMARY OF TRUSTEE'S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION


                     The Final Report shows receipts of                                          $            4,382.18

                     and approved disbursements of                                               $                27.12
                                                            1
                     leaving a balance on hand of                                                $            4,355.06

                                                          Balance on hand:                                   $              4,355.06
                Claims of secured creditors will be paid as follows:

 Claim          Claimant                                       Claim Allowed Amount Interim Payments                         Proposed
 No.                                                         Asserted       of Claim          to Date                        Payment
                                                                  None
                                                          Total to be paid to secured creditors:             $                  0.00
                                                          Remaining balance:                                 $              4,355.06

                Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                                         Total Requested Interim Payments                  Proposed
                                                                                                    to Date                 Payment
Trustee, Fees - Dana S Frazier, Trustee                                             1,095.55                     0.00         1,095.55
Trustee, Expenses - Dana S Frazier, Trustee                                           245.60                     0.00           245.60
                                 Total to be paid for chapter 7 administration expenses:                     $              1,341.15
                                 Remaining balance:                                                          $              3,013.91




                 1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
   earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
   receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
   account of the disbursement of the additional interest.

   UST Form 101-7-NFR (10/1/2010)
                          Case 14-41341-lkg         Doc 126       Filed 02/12/19         Page 4 of 8

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                               Total Requested Interim Payments         Proposed
                                                                                         to Date        Payment
                                                        None
                             Total to be paid for prior chapter administrative expenses:    $                0.00
                             Remaining balance:                                             $            3,013.91

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $            3,013.91
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 39,441.26 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 7.6 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            SCOTT CREDIT UNION                                      7,507.72                 0.00         573.70
  2            Quantum3 Group LLC as agent for                           849.00                 0.00          64.88
  3            Department Stores National Bank For Macys               1,035.04                 0.00          79.09
               Branded
  7            Quantum3 Group LLC as agent for                           674.99                 0.00          51.58
  8            Quantum3 Group LLC as agent for                         1,740.88                 0.00         133.03
  9            Quantum3 Group LLC as agent for                           727.65                 0.00          55.60
 10            Quantum3 Group LLC as agent for                           350.29                 0.00          26.77
 11            Quantum3 Group LLC as agent for                           350.70                 0.00          26.80
 12            US Dept of Education                                    2,966.28                 0.00         226.67




  UST Form 101-7-NFR (10/1/2010)
                          Case 14-41341-lkg         Doc 126      Filed 02/12/19      Page 5 of 8
 13            Credit First NA                                           846.64               0.00            64.70
 15            Cavalry SPV I, LLC                                     1,510.58                0.00           115.43
 16            Cavalry SPV I, LLC                                        903.42               0.00            69.03
 17            Capital One NA                                            435.86               0.00            33.31
 18            Capital One NA                                         2,991.90                0.00           228.63
 19            Cavalry SPV I, LLC                                     1,048.91                0.00            80.15
 20            Quantum3 Group LLC as agent for                        1,027.21                0.00            78.49
 21            Portfolio Recovery Associates, LLC                     3,851.09                0.00           294.28
 22            Nordstrom FSB                                             629.49               0.00            48.10
 23            Portfolio Recovery Associates, LLC                     1,232.98                0.00            94.22
 24            Portfolio Recovery Associates, LLC                        698.83               0.00            53.40
 25            Portfolio Recovery Associates, LLC                     1,691.96                0.00           129.29
 26            Portfolio Recovery Associates, LLC                     3,608.92                0.00           275.78
 27            Portfolio Recovery Associates, LLC                     1,195.01                0.00            91.32
 28            SouthEastern Illinois Electric Cooperative                665.35               0.00            50.84
 29            Credit First NA                                           900.56               0.00            68.82
                            Total to be paid for timely general unsecured claims:         $            3,013.91
                            Remaining balance:                                            $                0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00




  UST Form 101-7-NFR (10/1/2010)
                          Case 14-41341-lkg            Doc 126        Filed 02/12/19        Page 6 of 8

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                           Allowed Amount Interim Payments               Proposed
No                                                                       of Claim          to Date              Payment
                                                           None
                                                    Total to be paid for subordinated claims: $                        0.00
                                                    Remaining balance:                        $                        0.00




                                                Prepared By: /s/Dana S Frazier, Trustee
                                                                                      Trustee

             Dana S Frazier, Trustee
             P.O. Box 159
             Murphysboro, IL 62966
             (618) 687-5707



             STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
             Act exemption 5 C.F.R. §1320.4(a)(2) applies.




  UST Form 101-7-NFR (10/1/2010)
             Case 14-41341-lkg           Doc 126        Filed 02/12/19    Page 7 of 8



                 UNITED STATES BANKRUPTCY COURT FOR THE
                      SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                              )    IN PROCEEDINGS UNDER
                                                    )    CHAPTER 7
    TOD A. CHILDERS and                             )
    LINDSEY L. CHILDERS,                            )
                                                    )
                          Debtor(s).                )        Case No. 14-41341

                                   CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the NOTICE OF TRUSTEE’S FINAL
REPORT ABANDONMENT OF PROPERTY, HEARING ON APPLICATIONS FOR
COMPENSATION AND OBJECTIONS TO CLAIMS (IF ANY) was served upon all
interested parties in the above-captioned cause either electronically or by enclosing the
same in an envelope addressed to each attorney or interested party at their address(es)
disclosed by the pleadings of record, with postage fully prepaid, and by depositing said
envelope in a U.S. Post Office mail box in Murphysboro, Illinois, on the 12th day of
February, 2019.
Jay B Howd                          River to River Credit Union      US Bank N.A.
Bankruptcy Clinic                   PO Box 516                       Bankruptcy Department
206 W DeYoung                       Vienna, IL 62995                 P.O. BOX 5229
Marion, IL 62959                                                     Cincinnati, OH 45201-5229

Lakeview Loan Servicing, LLC        Scott Credit Union               Quantum3 Group LLC
Servicing, Inc. N.K.A. LoanCare,    POB 485                          Sadino Funding LLC
LLC                                 Edwardsville, IL 62025           PO Box 788
3637 Sentara Way, Suite 303                                          Kirkland, WA 98083-0788
Virginia Beach, Virginia 23452

Department Stores National Bank     Quantum3 Group LLC               US Dept of Education
For Macys Branded                   Comenity Bank                    Claims Filing Unit
Bankruptcy Processing               PO Box 788                       PO Box 8973
Po Box 8053                         Kirkland, WA 98083-0788          Madison, WI 53708-8973
Mason, OH 45040

Credit First NA                     Cavalry SPV I, LLC               Capital One NA
Po Box 818011                       500 Summit Lake Drive, Ste 400   c/o Becket and Lee LLP
Cleveland, OH 44181                 Valhalla, NY 10595               POB 3001
                                                                     Malvern PA 19355-0701

Cavalry SPV I, LLC                  Quantum3 Group LLC               Portfolio Recovery Associates,
Bass & Associates, P.C.             MOMA Funding LLC                 LLC
3936 E. Ft. Lowell Rd. Suite 200    PO Box 788                       POB 41067
Tucson, AZ. 85712                   Kirkland, WA 98083-0788          Norfolk VA 23541
             Case 14-41341-lkg       Doc 126        Filed 02/12/19     Page 8 of 8



Nordstrom FSB                   SouthEastern Illinois Electric     U.S. Department of Justice
c/o Jefferson Capital Systems   Cooperative                        U.S. Trustee, Region 10
LLC                             100 Corporate Way                  Becker Building, Room 1100
PO Box 7999                     P.O. Box 1001                      401 Main St.
St. Cloud, MN 56302             Carrier Mills, IL 62917            Peoria, IL 61602




                                                          /s/ Dana S. Frazier



Frazier Law Office, LLC
Dana S. Frazier, Chapter 7 Trustee
P.O. Box 159
Murphysboro, IL 62966
Ph.: (618) 687-5707 / Fax: (618) 687-5710
